DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
All of the claims incorporate subject matter (including details of the channels and merging events) that is supported only in the instant application and in the disclosure of parent provisional application no. 62/877,736. Therefore, the effective filing date of all of the claims is deemed to be July 23, 2019 (i.e., the filing date of parent provisional application no. 62/877,736).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “an automated platform for handling hazardous conditions…and workflows at sites” by “detect[ing] various logistical events associated with the sites, and merg[ing] or group[ing] the events into channels that can be allocated to task execution individuals who oversee and facilitate execution of the logistical events” (Spec: ¶ 2) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-10, 20), Process (claims 11-19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims perform the following:
managing biological conditions at a plurality of sites;
provide access to monitoring or remediating biological conditions at the plurality of sites, the biological conditions pertaining to legionella conditions at the plurality of cooling or water tower structures;
	detect logistical events, at least in part, using one or more dynamic models that define workflows at the plurality of sites, the logistical events corresponding to tasks to be executed in connection with monitoring or remediating the biological conditions at the plurality of sites;
	merge the logistical events into one or more channels based on grouping criteria; and
	assign the one or more channels to one or more individuals to facilitate execution of the tasks associated with logistical events, and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to monitoring biological conditions and events at sites and assigning tasks (associated with the events) to individuals, which is an example of managing commercial interactions and managing people (i.e., organizing human activity).
The dependent claims further recite details of the aforementioned abstract ideas. It is noted that the channels are just aggregations of respective, merged categories of logistical events. Also recited throughout the claims are details of information displayed by one or more graphical user interfaces, which will be addressed below.
2A – Prong 2: Integrated into a Practical Application?
No – The claims include at least one computing device, at least one processor, at least one non-transitory storage device, one or more graphical user interfaces, and 
an electronic logistics platform. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 41-53).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. Recited throughout the claims 
The recitation of a plurality of cooling or water tower structures located at a plurality of sites (or at a site) is a general link to a particular field of use.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gernold (US 2004/0254937) in view of Rosenbloom et al. (US 2014/0046722) in view of Carter (US 2006/0241874).
[Claims 1, 2]	Gernold discloses a system for managing conditions at a plurality of sites, the system comprising:
	at least one computing device having at least one processor and at least one

	detect logistical events, at least in part, using one or more dynamic models that define workflows at the plurality of sites, the logistical events corresponding to tasks to be executed in connection with monitoring or remediating the conditions at the plurality of sites (¶¶ 26, 33, 35-39, 45-52, 79 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be forwarded to whom. As seen in ¶¶ 36-37, calculation logic may be used to query information from a database to determine to whom sales orders should be assigned, including based on an association between a geographical area of a sales order and a particular employee. Assigning sales orders to employees based on information in a database (including geographical area information) is an example of using models that define workflows corresponding to a plurality of sites. Assignment information may be updated, as needed, as seen in ¶ 79. Information related to sales orders conveys conditions at a respective site, e.g., geographical area, deemed relevant to each sales order. Identifying sales order information in a database is an example of detecting a logistical event);
	merge the logistical events into one or more channels based on grouping criteria (¶¶ 26, 33, 35-39, 45-52 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be 
	generate one or more graphical user interfaces that display the one or more channels (¶¶ 31-35); and
	assign the one or more channels to one or more individuals to facilitate execution of the tasks associated with logistical events (¶¶ 26, 33, 35-39, 45-52, 79 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be forwarded to whom. As seen in ¶¶ 36-37, calculation logic may be used to query information from a database to determine to whom sales orders should be assigned, including based on an association between a geographical area of a sales order and a particular employee. Assigning sales orders to employees based on information in a database (including geographical area information) is an example of using models that define workflows corresponding to a plurality of sites. Assignment information may be updated, as needed, as seen in ¶ 79).
Gernold does not explicitly disclose that the managed conditions are biological conditions; that the system comprises a plurality of cooling or water tower structures located at a plurality of sites; that the instructions are executable to cause at least one computing device to provide access to an electronic logistics platform that is configured to perform functions associated with monitoring or remediating biological conditions at the plurality of sites, the biological conditions pertaining to legionella conditions at the plurality of cooling or water tower structures (claim 1) and wherein execution of the 
more of: sensory devices which provide real-time tracking of the biological conditions at
the plurality of sites, and electronic computing devices that transmit the monitoring
information over a network to track the biological conditions at the plurality of sites (claim 2).
However, Rosenbloom discloses a system for managing hazardous biological conditions at a site that includes a cooling structure or water tower structure (Rosenbloom: abstract, ¶ 89 – A cooler associated with washing stations and drains may be monitored), the system comprising:
at least one computing device having at least one processor and at least one non-transitory storage device that stores instructions, wherein execution of the instructions by the at least one processor causes the at least one computing device (Rosenbloom: ¶¶ 147-150) to:
provide access to an electronic logistics platform that is configured to perform functions associated with monitoring and remediating hazardous biological conditions at the site including hazardous biological conditions pertaining to the cooling structure or water tower structure (Rosenbloom: ¶¶ 89-91, 112, 135 – Hazardous biological conditions may be detected and remediation efforts may be determined, with tasks assigned accordingly; ¶ 89 – A cooler associated with washing stations and drains may be monitored; ¶¶ 12-13, 42, 50-51, 66-69, 71, 83-84, 86, 88-89 – Users are granted access to the system, 
generate, using a modeling tool, a dynamic model for controlling a workflow related to managing the hazardous biological conditions associated with the cooling structure or water tower structure (Rosenbloom: ¶ 89 – A cooler associated with washing stations and drains may be monitored; figs. 5, 6, 9a, ¶¶ 89-91, 104-105 – Remediation actions are set forth, scheduled, monitored, and followed up on to ensure completion; ¶¶ 71, 84-85, 89-90, 104 – Tests may be added to a schedule. Results of a test point may also trigger the generation of corrective actions);
integrate the dynamic model into one or more applications that are accessible by electronic devices (Rosenbloom: ¶¶ 12-13, 42, 50-51, 66-69, 71, 83-84, 86, 88-89 – Users are granted access to the system, e.g., to a dashboard, and/or to communicate with the system, e.g., to receive alerts and/or to provide results, via user devices; ¶ 88 – Mobile software is integrated into the user devices);
receive inputs at the logistics platform from one or more of: monitoring equipment comprising sensors that enable real-time tracking of the hazardous biological conditions at the site, or the electronic devices that provide information related to the hazardous biological conditions at the site (Rosenbloom: ¶¶ 12, 37, 43, 45, 50, 55, 58, 102 – Test results may be provided via certain devices and/or sensors, such as automated pathogen and other environmental sensors); and

The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Gernold such that the managed conditions are biological conditions; such that the system comprises a cooling or water tower structure; and such that the instructions are executable to cause at least one computing device to provide access to an electronic logistics platform that is configured to perform functions associated with monitoring or remediating biological conditions (claim 1) and wherein execution of the instructions by the at least one processor causes the at least one computing device to: receive monitoring information, via the electronic logistics platform, from one or more of: sensory devices which provide real-time tracking of the biological conditions at a site, and electronic computing devices that transmit the monitoring information over a network to track the biological conditions at a site (claim 2) in order to expand the usefulness of Gernold’s data subscription and workflow assignment capabilities to various fields of use, thereby making it more marketable. Rosenbloom’s assignment of tasks to users at a hazardous biological site is akin to Gernold’s assignment of sales orders (i.e., tasks) to employees associated with 
Gernold and Rosenbloom do not explicitly disclose that the system comprises a plurality of cooling or water tower structures located at a plurality of sites; that the instructions are executable to cause at least one computing device to provide access to an electronic logistics platform that is configured to perform functions associated with monitoring or remediating biological conditions at the plurality of sites, the biological conditions pertaining to legionella conditions at the plurality of cooling or water tower structures (claim 1) and wherein execution of the instructions by the at least one processor causes the at least one computing device to: receive monitoring 
Additionally, while Rosenbloom monitors for possible pathogens (Rosenbloom: ¶ 135), Gernold and Rosenbloom do not explicitly disclose “the biological conditions pertaining to legionella conditions at the plurality of cooling or water tower structures.” However, Carter discloses a system and method for monitoring conditions in a cooling tower (e.g., at a site where both a waste water plant and cooler tower installation may be used) (Carter: ¶ 96). Carter detects the presence of the pathogen that causes Legionnaires’ disease, particularly in cooling towers (Carter: ¶¶ 4, 7, 107). Legionnaires’ disease is caused by Legionella bacteria. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Gernold-Rosenbloom combination to incorporate “the biological conditions pertaining to legionella conditions at the plurality of cooling or water tower structures” in order to increase the usefulness of Rosenbloom (and, in turn, that of the Gernold-Rosenbloom combination) by expanding the ability to detect pathogens to a 
[Claim 3]	Gernold discloses wherein the one or more dynamic models utilize the monitoring information to manage the workflows and detect the logistical events (¶¶ 26, 33, 35-39, 45-52, 79 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be forwarded to whom. As seen in ¶¶ 36-37, calculation logic may be used to query information from a database to determine to whom sales orders should be assigned, including based on an association between a geographical area of a sales order and a particular employee. Assigning sales orders to employees based on information in a database (including geographical area information) is an example of using models that define workflows corresponding to a plurality of sites. Assignment information may be updated, as needed, as seen in ¶ 79. Information related to sales orders conveys conditions at a respective site, e.g., geographical area, deemed relevant to each sales order. Identifying sales order information in a database is an example of detecting a logistical event).

[Claim 10]	Gernold discloses wherein the one or more channels are automatically assigned to the one or more individuals by the electronic logistics platform or the one or more channels are assigned to the one or more individuals in response to one or more subscriber options being selected (¶¶ 26, 33, 35-39, 45-52, 79 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be forwarded to whom. As seen in ¶¶ 36-37, calculation logic may be used to query information from a database to determine to whom sales orders should be assigned, including based on an association between a geographical area of a sales order and a particular employee. Assigning sales orders to employees based on information in a database (including geographical area information) is an 
[Claims 11-13, 19]	Claims 11-13 and 19 recite limitations already addressed by the rejections of claims 1-3 and 10 above; therefore, the same rejections apply.
[Claim 20]	Claim 20 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. It is noted that the language in claim 20 only requires managing conditions at one site; however, the rejection of claim 1 still applies since one site is a subset of a plurality of sites.
Allowable Subject Matter
Claims 4-8 and 14-18 are dependent upon respective rejected base claims, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are also subject to a rejection under 35 U.S.C. § 101.
Gernold (US 2004/0254937) in view of Rosenbloom et al. (US 2014/0046722) in view of Carter (US 2006/0241874) most closely address the limitations in claims 4 and 14 (as explained in the art rejection of independent claims 1 and 11). While Gernold merges logistical events based on geographical area assignments (Gernold: ¶¶ 26, 33, 35-39, 45-52, 79 – Data regarding sales orders are gathered, associated with various geographical areas, e.g., a plurality of sites, and sales orders are sent to the appropriate employee(s). A subscription defines which type of information is to be forwarded to whom. As seen in ¶¶ 36-37, calculation logic may be used to query information from a 
	wherein: 
	the grouping criteria merge the logistical events at least into:
		a plurality of site channels that consolidate the logistical events on a per
site basis; and
		a plurality of vendor channels that consolidate the logistical events on a per vendor basis; and
	the one or more graphical user interfaces display the plurality of site channels
and the plurality of vendor channels (as recited in claims 4 and 14, as well as in dependent claims 5-8 and 15-18). Therefore, claims 4-8 and 14-18 are deemed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

D’Amelia (US 2019/0171983) – This is a parent application of the instant application and it is noted that it printed more than one year prior to the effective filing date of the instant application.
Heinonen et al. (US 2015/0134387) – Discloses verification of work performed on-site and reassigns tasks not completed in time.
Davis et al. (US 10,229,394) – Detects problems in home equipment and automatically informs a vendor and schedules repair.
Strauch et al. (US 2006/0259343) – Discloses a system and method for managing channel partner responsibilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683